IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TONI L VILLAVERDE, PLLC,             NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-4221

BROWARD COUNTY
SHERIFF'S OFFICE,
GALLAGHER BASSETT
SERVICES, INC., and CARLOS
SALAZAR

      Appellees.

_____________________________/

Opinion filed August 4, 2016.

An appeal from an order of the Judge of Compensation Claims.
Iliana Forte, Judge.

Date of Accident: September 18, 2009.

Toni L. Villaverde of Toni L. Villaverde, PLLC., Coral Gables, for Appellant.

Ricardo Morales of the Law Office of Ricardo Morales, PLC, Miami, for Appellee
Carlos Salazar.

Beth J. Leahy and Douglas M. Cohen of Walton Lantaff Schroeder & Carson, LLP,
Fort Lauderdale, for Appellees Broward County Sheriff’s Office and Gallagher
Bassett Services, Inc.

PER CURIAM.

      AFFIRMED.

BILBREY, KELSEY, and M. K. THOMAS, JJ., CONCUR.